Citation Nr: 1647608	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  03-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 





INTRODUCTION

The Veteran had active service from September 1969 to September 1971 and from April 1979 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board denied the Veteran's claim in an October 2005 decision.  The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court), and in an April 2008 Memorandum Decision, the Court vacated the Board's denial, and remanded the matter to the Board for development.  The Board remanded the claim in March 2009, December 2012, July 2012, and March 2013 for additional development.  In February 2016, the RO granted the Veteran's claim for a TDIU, thus, that issue is no longer before the Board.  The Board notes that the Veteran filed a notice of disagreement with regard to the effective date of the TDIU, and such issue is currently being adjudicated by the RO.


FINDING OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder was caused by his service-connected asthma and tonsillitis.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met. 38 U.S.C.A. §§ 1110 , 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159 , 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran's claim was pending prior to the amendment and the Board will review the claim under the old version.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted on a secondary basis.

The Veteran contends that his asthma has caused or aggravated his psychiatric disorder.  In support of his claim, he has submitted summaries of studies showing that asthmatic patients tended to have higher levels of anxiety and depression.  The Veteran has also submitted a May 2013 private medical opinion completed by his treating psychiatrist of many decades who stated that the Veteran's mental condition was related to both his military service and to his respiratory conditions.  The examiner noted that the Veteran had suffered from chronic asthma for many years that "strongly affected his mental condition."

Upon thorough review of the record, the Board finds that the evidence supports the May 2013 private opinion essentially stating that the Veteran's asthma has contributed to, or aggravated, his psychiatric disorder.  In so finding, the Board has also taken into consideration the two negative VA opinions, but finds that they are of low probative value.  Although in December 2002 a VA examiner concluded that the Veteran's psychiatric symptoms were not secondary to his bronchial asthma, the examiner provided no rationale for that conclusion, stating only that "all psychiatric symptoms could be secondary and induced by drug intoxication."  The Board finds that opinion to be speculative at best, given the reliance on the term, "could be."  While the Veteran has been shown to have a history of drug addiction, currently in sustained remission, such does not rule out that his psychiatric disorder could also be aggravated by his long history of chronic asthma, and that theory was not adequately addressed by the 2002 VA examiner.  The Board has also reviewed the October 2015 VA opinion, wherein the VA examiner concluded that the Veteran's current depression was not proximately due to or the result of his asthma, however, the Board finds that the rationale for that opinion is inconsistent with the record.  The examiner based the conclusion on the assumption that the Veteran's asthma has been categorized as "mild," and thus could not be severe enough to affect the Veteran's emotional or mental condition.  However, as explained in detail below, the evidence demonstrates that the Veteran has experienced chronic asthma resulting in weekly asthmatic attacks, and that he is rated for a severe asthma disability.  Moreover, the examiner appeared to believe that the Veteran's depression had its onset in 2009, when the record clearly shows that he has suffered from depression as part of his psychiatric disability for many decades.  For these reasons, the Board affords the two negative VA opinions lower weight in this case than the Veteran's statements, the treatment records, and the private positive opinion.

In that regard, the claims file contains treatment records dated in the 1980s and 1990s demonstrating a more severe asthma disability picture than was suggested by the 2015 VA examiner.  Those records show that the Veteran suffered from frequent asthmatic attacks.  In June 1983, the Veteran was being treated for asthma following an asthma attack.  He presented as anxious and reported sleep disturbance.  He lamented his inability to work due to wheezing, shortness of breath, and trouble being outside.  In May 1988, the Veteran reported at a hearing before a decision review officer that his asthma interfered with his ability to complete his duties in service, and that he suffered his first major asthmatic attack shortly following service.  He reported that, while in service, his asthma influenced his ability to receive the parachutist award due to the shortness of breath that he encountered training for the physical nature of parachuting.  These statements comport with other statements the Veteran has made during the appeal period, namely that when parachuting he was unable to breathe and that such events contributed to his anxiety.  A March 1994 VA examination reflects that the Veteran suffered from moderate to severe airway obstruction for years that manifested clinically by recurrent attacks of asthma lasting three to four days every one to two weeks.  The examiner concluded that the Veteran's respiratory problems made it very difficult for the Veteran to carry on with a job efficiently.  In June 2004, during the appeal period, the Veteran underwent a VA examination reflecting that he had recently received treatment for his asthma at the emergency room.  He had asthma attacks approximately once per week.  His asthma was worse when he was faced with a stressful situation.  He required continuous control of his asthma with the use of inhalers.  In June 2009, the Veteran underwent psychiatric hospitalization for suicidal thoughts, at which time it was noted that he suffered from, "asthma, severe depression."  Finally, on October 2015 VA examination, the Veteran reported asthma attacks that occurred three times per week, controlled with inhaler therapy.  

Thus, when taking into consideration the history of the Veteran's asthma, to include its nature and severity, the Board finds that the 2015 VA examination is inconsistent with the record and thus not entitled to probative value.  On the other hand, the Veteran's treating psychiatrist, who has been treating the Veteran since 1993, concluded that the Veteran's asthma has contributed to his psychiatric symptoms.  The Board finds that that conclusion is wholly supported by the record, particularly given that the Veteran's asthma has impacted his ability to work in his profession as a land surveyor.  It is noted on many occasions that the Veteran felt depressed or upset due to his inability to work because of the severity of his asthma and he has been granted a TDIU in this regard.  Therefore, the private psychiatrist's opinion that the Veteran's asthma caused his current psychiatric disability constitutes persuasive evidence in this case.

Accordingly, given that the positive private opinion is supported by the treatment records of record and the Veteran's statements, and the negative VA opinions are deficient in that respect, the Board finds that the benefit of the doubt weighs in the Veteran's favor, and service connection for an acquired psychiatric disorder is warranted.


ORDER

Service connection for an acquired psychiatric disorder is granted, as secondary to the service-connected bronchial asthma.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


